internal_revenue_service number release date index number ------------------------------- -------------------------------------------------- --------------------------- ------------------------------ - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-142490-05 date date -------------------------------------------------- -------------------------------- ------------------ ssn ----------------- x ein ----------------------------------- a_trust ein ---------------- trust ein ---------------- d1 d2 dear ----------- ------------------------------------ ---------------------- ---------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under ' f of the internal_revenue_code the information submitted states that x was formed d1 effective d1 x elected to be an s_corporation on d1 trust was a shareholder of x however trust was an ineligible shareholder and therefore x’s election to be an s_corporation was invalid a the president of x represents that trust was qualified to be an electing_small_business_trust esbt effective d1 however the trustee of trust failed to make an esbt election effective d1 additionally trust an ineligible shareholder became a shareholder of x on d2 a represents that trust was qualified to be an electing_small_business_trust effective d2 the trustee of trust failed to make an esbt election plr-142490-05 effective d2 a represents that x filed form_1120s u s income_tax return for an s_corporation for all the years involved in this request a represents that the circumstances resulting in x s invalid election to be an s_corporation were inadvertent additionally a represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and its shareholders agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in ' g a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1361 provides that the term as corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a asmall business corporation cannot have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1362 provides that in general an election to be treated as an s_corporation shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1361 provides that an aelecting small_business trust may be a shareholder in an s_corporation sec_1361 provides that the term aelecting small_business trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph of ' c ii no interest in such trust was acquired by purchase and iii an election under ' e applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under ' d applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in ' d sec_1361 provides that an election under ' e shall be made by the trustee any such election shall apply to the taxable_year of the trust for which plr-142490-05 made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x's s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 pursuant to the provisions of f x will be treated as an s_corporation effective d1 and thereafter provided that x's election to be an s_corporation was not otherwise invalid and not terminated under sec_1362 trust will be treated as an esbt under sec_1361 and as a shareholder of x effective d1 trust will be treated as an esbt under sec_1361 and as a shareholder of x effective d2 x's shareholders must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to its shareholders as provided in these rulings are conditioned upon trust and trust filing esbt elections effective d1 and d2 respectively with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt elections if x or x's shareholders fail to treat x as described above this ruling will be null and void concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed whether x is otherwise eligible to be an s_corporation and whether trust and trust are otherwise eligible to be esbts except as expressly provided herein no opinion is expressed or implied plr-142490-05 this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely beverly katz senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
